Citation Nr: 9902309	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1961 to 
April 1966.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a January 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fargo, North Dakota.  

The Board notes that in an October 1993 rating action, the RO 
denied the appellants claim for entitlement to service 
connection for the residuals of a right hand injury.  The 
appellant filed his Notice of Disagreement (NOD) in November 
1993 and a Statement of the Case (SOC) was issued in January 
1994.  In March 1994, the appellant submitted his substantive 
appeal.  In a June 1996 decision, the Board remanded the 
appellants claim and requested that the RO schedule a VA 
examination in order to determine the nature and extent of 
the appellants residuals of a right hand injury.  In an 
April 1998 rating action, the RO granted service connection 
for the residuals of a fracture at the ulnar styloid (right 
wrist), with spurring, and assigned a 10 percent disabling 
rating.  Moreover, the RO also granted service connection for 
carpal tunnel syndrome of the right hand, as secondary to the 
service-connected disability of a fracture at the right 
wrist, and assigned a 10 percent disabling rating.  The 
appellant was informed of these determinations and of his 
appellate rights in May 1998.  However, the appellant has not 
initiated an appeal with respect to either of the above 
ratings by the submission of an NOD; and, hence, these 
separate issues are not now in an appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellants current back 
disability, claimed as residuals of a back injury, and the 
appellants period of service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellants service medical records show that in April 
1963, the appellant was treated after complaining of low back 
pain.  At that time, the appellant stated that he had injured 
his back the day before.  The appellant was instructed to 
apply heat to the injured area.  In July 1963, an x-ray was 
taken of the appellants spine and was interpreted as showing 
a normal spine.  According to the records, in August 1964, 
the appellant was treated after complaining of back problems.  
At that time, he indicated that he had injured his back while 
lifting steel [illegible].  The appellant noted that he had 
pain on bending forward and pain which radiated down his 
right leg.  He was assigned to light duty.  The records also 
reflect that in January 1965, the appellant was hospitalized 
for one night after complaining of pain in his upper back.  
At that time, he was diagnosed with an acute muscle strain to 
his back.  The appellant was treated with heat and upon his 
discharge, he noted that he fel[t] great.  The records 
further show that in January 1966, the appellant was treated 
after complaining of back trouble.  At that time, the 
examining physician stated that the appellant was lifting 
weights the day before and was presently experiencing an 
acute muscular strain of the back.  The physician indicated 
that the appellant was given medication and was instructed to 
rest in bed and apply heat.  The appellants separation 
examination, dated in March 1966, shows that at that time, in 
response to the question as to whether the appellant had any 
defects, the examining physician stated that there were 
none.  

Private medical records from the Minnetohe Health Center, 
from February 1972 to March 1994, show intermittent treatment 
for the appellants back disability.  The records reflect 
that in October 1972, the appellant was treated after 
complaining of back pain.  At that time, the appellant stated 
that he had felt a mild pull when he had thrown a pair of 
pliers.  The physical examination showed that the appellants 
spine was straight and not tender.  The right paraspinal 
muscles were tender.  The diagnosis was of a muscle strain 
and the appellant was given medication for treatment.  The 
records also show that in June 1976, the appellant was 
treated after complaining that he had sustained a back injury 
while lifting.  At that time, the appellant was again given 
medication for treatment.  According to the records, in 
November 1981, an x-ray was taken of the appellants cervical 
spine.  The x-ray was interpreted as showing some reversal of 
the normal lordotic curve of the cervical spine which 
suggested paravertebral muscle spasms.  The disc spaces were 
well preserved and the neural foramina were well 
demonstrated, bilaterally, and were adequate.  There was no 
evidence of a cervical spine fracture.  The impression was of 
probable paravertebral muscle spasms and otherwise, negative 
cervical spine.  The records further show that in December 
1981, the appellant was diagnosed with a lumbar sprain.  

The records from the Minnetohe Health Center include an 
undated record which shows that the appellant sought medical 
treatment after he pulled his back muscles while lifting 
weights.  The appellant was diagnosed with a back sprain.  In 
another undated record, the appellant was treated after he 
fell off of a roof and suffered a neck injury.  The appellant 
indicated that he had fallen on the back of his neck.  The 
impression was of sprained cervical vertebrae and the 
appellant was given medication for treatment.  The records 
also show that an x-ray was taken of the appellants 
lumbosacral spine in October 1991.  The x-ray was interpreted 
as showing minimal disc narrowing at L5-S1 and mild spur 
formation at L3-L4.  The sacroiliac joint was normal and 
there was no evidence of a fracture.  According to the 
records, in October 1992, after the appellant complained that 
he had had low back pain all summer, an x-ray was taken of 
his lumbosacral spine.  At that time, the x-ray was 
interpreted as showing narrowing and reactive changes at L5-
S1.  There were some spur margins of the vertebral bodies.  
The sacroiliac joints were normal.  The records further show 
that in February 1994, the appellant was treated after he 
suffered a back injury.  At that time, he stated that he had 
slipped and landed on his back.  The diagnosis was of spinal 
stenosis at L3-L4 and L4-L5.  

In March 1992, the appellant submitted VA Form 21-526, 
Veterans Application For Compensation or Pension.  At that 
time, the appellant stated that while he was in the military, 
he injured his back on three occasions.  The appellant 
indicated that in the summer of 1962, he injured his back 
while he was moving 500 pound bombs.  He further noted that 
in the fall of 1962, he again injured his back when he 
slipped and fell.  According to the appellant, in the summer 
of 1963, he re-injured his back while he was loading cartons 
and gear.  

A private medical statement from H.J.W., M.D., dated in 
November 1992, shows that at that time, Dr. W. stated that he 
had treated the appellant over the years.  Dr. W. 
enclosed medical records from April 1989 to June 1992.  The 
records include a General Medical Examination Record, dated 
in April 1989, which reflects that at that time, Dr. W. 
indicated that he had treated the appellant since 1956.  Dr. 
W. reported that in 1956, the appellant was heavy.  
According to Dr. W., the first time that the appellant 
mentioned a real problem was in August 1977 at which time 
the appellant complained about his back.  The appellant 
indicated that he had developed back pain after picking up 
some boards.  Dr. W. reported that the appellant was 
hospitalized after his back injury.  According to Dr. W., at 
present, the appellants diagnoses included morbid obesity 
and chronic lumbar strain.  

In December 1992, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
had injured his back.  The appellant indicated that following 
his back injury, he was hospitalized and placed on light 
duty.  He noted that at present, he had arthritis in his back 
and his back pain interfered with his sleep.  According to 
the appellant, his back pain radiated into his legs.  The 
appellant reported that he took medication in order to 
relieve the pain.  The physical examination showed that in 
regards to the appellants range of motion for his 
lumbosacral spine, flexion was to 80 to 95 degrees, extension 
was to 10 to 35 degrees, lateral flexion was to 20 to 40 
degrees, and rotation was to 20 to 35 degrees.  An x-ray 
taken of the appellants lumbosacral spine was interpreted as 
showing no fractures and minor dextroscoliosis which was 
possibly positional.  There were mild anterior spurs at L1-2, 
minimal superior corner spur at L3, and mild to early 
moderate superior corner spur at L4.  The interspaces were 
maintained and there was no spondylolysis or 
spondylolisthesis.  There was a vacuum disc phenomenon at L5-
A1 and there was restricted range of motion with flexion-
extension.  The impression was of a possible vacuum disc at 
L5-S1 and limitation of motion overall.  Following the 
physical examination and a review of the appellants x-rays, 
the examiner diagnosed the appellant with back pain of the 
lumbosacral spine, probably secondary to degenerative disc 
disease at L5-S1.  

A private medical statement from Dr. H.J.W., dated in 
September 1993, shows that at that time, Dr. W. stated that 
he had treated the appellant for various muscular-skeletal 
ailments for the past 30 to 35 years.  It was Dr. W.s 
opinion that it was possible that the appellants time in the 
service might have exacerbated his complaints.  

In October 1993, the appellant underwent a VA examination.  
At that time, the appellant stated that while he was in the 
military, he injured his back.  The appellant indicated that 
since that time, he had suffered from chronic back pain.  He 
noted that currently, his back pain was present most of the 
time and he had exacerbations of back pain in the form of 
spasms.  According to the appellant, he had increasing 
difficulty moving about.  The appellant reported that he took 
medication in order to relieve his back pain.  The physical 
examination showed that the appellant was markedly obese, 
weighing approximately 320 pounds.  The appellant walked with 
a mildly antalgic gait, favoring the right leg.  Examination 
of the lumbar spine demonstrated extreme difficulty moving 
about due to the appellants obesity.  Forward flexion was 
limited to about 50 percent of expected and extension was 
limited to about 25 percent of expected.  There was no 
palpable tenderness, although the appellants size made it 
difficult to palpate deeply.  The diagnosis was of chronic 
low back strain without objective evidence in the form of 
sensory loss, reflex changes, or motor weakness.  The 
examiner noted that there was no radiculopathy.  According to 
the examiner, the appellants chronic low back strain was 
most likely related to chronic deconditioning and obesity, 
and not related to any specific injury incurred in the 
military service.  

A letter from the RO to the Glen Helen Rehabilitation Center, 
dated in April 1994, shows that at that time, the RO 
requested any medical records which pertained to the 
appellant.  The center responded that the requested 
information was no longer available.  A letter from the RO to 
the Gillette County Memorial Hospital, also dated in April 
1994, shows that at that time, the RO requested any medical 
records from 1971 to 1972 which pertained to the appellant.  
The hospital, currently named the Campbell County Memorial 
Hospital, responded that they no longer had records that old.  

In April 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he injured his back when he fell 15 to 20 feet and 
landed on his back.  (T.10,11,12).  The appellant stated that 
subsequent to that injury, he had suffered from chronic back 
pain.  (T.12).  He noted that during service, he suffered one 
other back injury when he was loading magazines.  (T.15).  
The appellant indicated that from approximately 1966 to the 
early 1970s, even though he suffered from back pain, he did 
not seek medical attention because during that period of 
time, he was drinking heavily and basically self-
medicat[ing].  (T.13,14).  According to the appellant, he 
also took hot showers in order to relieve his back pain.  
(T.14).  The appellant testified that since his separation 
from the service, he had never suffered another trauma to his 
back.  (T.16).  He reported that he might have had 
exacerbations where his back bothered him but he had never 
had a specific injury.  (Id.).  

In September 1997, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
injured his back after falling approximately 36 feet.  He 
reported that during service, he injured his back a second 
time while he was lifting and loading magazines.  The 
appellant indicated that subsequent to those injuries, he had 
suffered from chronic back pain. He noted that at present, he 
had constant back pain which was aggravated by bending.  The 
appellant denied any bowel or bladder dysfunction.  According 
to the appellant, at times, applying heat to his back would 
alleviate his pain.  The appellant reported that two years 
ago, he started wearing a back brace to support his low back.  

The physical examination showed that there were no postural 
abnormalities or fixed deformities.  There was a left 
paraspinal muscle spasm.  In regards to the appellants range 
of motion for his lumbar spine, forward flexion was to 70 
degrees, backward extension was to 5 degrees, left lateral 
flexion was to 12 degrees, right lateral flexion was to 15 
degrees, rotation to the left was to 30 degrees, and rotation 
to the right was to 30 degrees.  The examiner noted that the 
appellant sighed and moaned during the range of motion 
testing.  Straight leg raising was to 75 degrees, 
bilaterally, and the examiner stated that it was limited by 
low back pain.  There was no lower limb wasting of muscles.  
There was loss of light touch sensation at the lateral aspect 
of the right thigh.  An x-ray of the appellants lumbosacral 
spine was interpreted as showing slight dextroscoliosis.  
There was joint space narrowing at the L5-S1 level with some 
osteophytic spurring at that level, as well as at the L3-4 
level.  There was minor spurring at L5 and there was no 
spondylolisthesis or spondylolysis.  The impression was of 
some mild vertebral spondylosis with no other significant 
abnormalities.  Following the physical examination and a 
review of the appellants x-rays, the examiner diagnosed the 
appellant with chronic low back pain, not otherwise 
specified.  

In October 1997, the appellant underwent a VA neurological 
examination.  At that time, he stated that he had injured his 
back on two separate occasions during service.  According to 
the appellant, subsequent to those injuries, he had suffered 
from chronic back pain.  He indicated that at present, there 
were multiple occasions in which he was unable to walk.  The 
appellant reported that at times, he woke up in the morning 
with such pain that he was unable to walk.  He revealed that 
in other instances, he experienced low back pain and weakness 
of the legs after a minor movement or after walking a non-
specified distance.  

The physical examination of the appellant showed that he was 
morbidly obese.  The appellant walked slowly and he was 
unable to do heel gait.  The appellant had a normal toe gait 
which was limited by body weight.  Palpation and percussion 
of the lower back elicited complaints of intense pain.  
Straight leg raising tests were negative at 90 degrees, 
bilaterally, but caused pain in the lumbar region.  Strength 
was preserved throughout, but there was limited testing due 
to pain.  Deep tendon reflexes were universally gone.  The 
appellant underwent a computed tomography (CT) scan which was 
interpreted as showing degenerative changes in the lumbar 
spine, including lumbar spondylosis and disc bulges.  The 
nerve conduction velocity demonstrated increased distal nerve 
latency bilaterally of the median nerve, over the carpal 
tunnel, and decreased amplitude bilaterally in the lower 
extremities.  Upon a review of the appellants claims file 
including his recent CT scan, the examiner stated that the 
changes which were seen on the lumbar CT scan indicated 
degenerative abnormalities which were usually associated with 
age and exacerbated by obesity.  According to the examiner, 
those degenerative changes could not be attributed to the 
appellants back injury as described in his service chart.  
The examiner reported that the appellant also had mild 
peripheral polyneuropathy which was unrelated to his service.  

A letter from Ms. A.S., Claims Representative of the Social 
Security Administration, to the RO, dated in January 1998, 
shows that at that time, Ms. S. stated that in response to 
the ROs letter requesting information from the appellants 
Supplemental Security Income (SSI) file, there was no 
information available for the appellants approved October 
1993 application.  Ms. S. noted that the only information 
available was from the appellants denial of benefits in July 
1987.  According to Ms. S., in October 1993, the appellants 
SSI claim was allowed after he was found to have had a 
permanent disability.  Ms. S. reported that the appellant was 
not scheduled to be medically reviewed until January 2001 and 
that any old medical information was currently unavailable.  

A private medical statement from Dr. H.J.W., dated in July 
1998, shows that at that time, Dr. W. stated that in regards 
to the question as to whether the appellants excessive 
weight was the sole factor that was causing his back problem, 
or was his back disability due to the injury he sustained 
during his period of time in the service. Dr. W. stated that 
he had the gut feeling that the appellant was giving an 
accurate history and that the in-service injury was a remote 
cause or aggravation of the appellants current back 
disability.  Dr. W. indicated that although his records were 
no longer available since the closing of his practice, he had 
a memory of the appellant as a younger man seeking 
medical treatment for back problems, soon after he came back 
from the war.  According to Dr. W., at that time, the 
appellant was thin.  Dr. W. reported that since the appellant 
had gained weight, it was not possible to expect that his 
back problem was going to get any better.  


II.  Analysis

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court of 
Veterans Appeals, lay observation is competent.  In Savage v. 
Gober, 10 Vet. App. 489 (1997), the Court of Veterans Appeals 
(Court) observed that a claimant may obtain the benefit of 
38 C.F.R. § 3.303 (b) by showing a continuity of 
symptomatology.  The Court noted that an appellants 
assertion of continuity of symptomatology, in and of itself, 
may be sufficient to well ground a claim.  Accordingly, in 
light of the service medical records documenting the 
appellants back pain, the current clinical findings of a 
back disability, and given that the appellant has, in 
essence, asserted continuity of symptomatology in this case, 
the Board has determined that the claim is well grounded.  
Once it has been determined that a claim was well grounded, 
VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  38 U.S.C.A. 
§ 5107.  

In this regard, in June 1996, the Board remanded this case 
and requested that the RO obtain additional records, VA or 
private, inpatient or outpatient, and specifically, any 
records from Dr. H.J.W.  The Board further requested that the 
RO contact the Social Security Administration and obtain the 
decision granting the appellant disability benefits, as well 
as a copy of the record upon which that decision was based.  
In addition, the RO was to provide the appellant with a 
comprehensive VA examination in order to determine the nature 
and extent of any back disability found to be present.  If a 
current back disability was found, the examiner was to 
provide an opinion, after a review of the record to include 
all service medical records and the December 1992 and October 
1993 VA examination reports, as to whether it was at least as 
likely as not that any back disability that was found to be 
present was related to the back strains treated in service. 
In September 1997, the appellant underwent a VA examination 
and in October 1997, the appellant underwent a VA 
neurological examination.  In addition, in January 1998, the 
RO received a letter from Ms. A.S., Claims Representative of 
the Social Security Administration, and in July 1998, the RO 
received a private medical statement from Dr. H.J.W.  
Therefore, the Board is satisfied that all available relevant 
evidence is of record and that the statutory duty to assist 
the appellant in the development of evidence pertinent to 
this claim has been met.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the appellant maintains, in essence, 
that the RO erred in not granting the benefit sought.  He 
states that during service, he injured his back on two 
separate occasions.  The appellant indicates that subsequent 
to his injuries, he has suffered from chronic back pain.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his back disability is related to service is not competent 
evidence.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, the 
Board acknowledges that the appellant was treated on numerous 
occasions during service for a back disability.  Moreover, 
the Board further acknowledges that the appellant has 
presented evidence of a current diagnosis of a back 
disability.  Private medical records from the Minnetohe 
Health Center, from February 1972 to March 1994, show that 
the appellant was treated intermittently for back pain.  In 
Dr. W.s November 1992 statement, Dr. W. diagnosed the 
appellant with chronic lumbar strain.  In the appellants 
December 1992 VA examination, the appellant was diagnosed 
with back pain of the lumbosacral spine, probably secondary 
to degenerative disc disease at L5-S1.  Furthermore, in the 
appellants October 1993 VA examination, the appellant was 
diagnosed with chronic low back strain without objective 
evidence in the form of sensory loss, reflex changes, or 
motor weakness.  In addition, in the appellants September 
1997 VA examination, the appellant was diagnosed with chronic 
low back pain, not otherwise specified, and in the 
appellants October 1997 VA examination, the appellants CT 
scan was interpreted as showing degenerative changes in the 
lumbar spine, including lumbar spondylosis and disc bulges.  

The Board notes that although the above evidence of record 
shows that the appellant currently has a back disability, 
there is no competent medical evidence of record that 
establishes a nexus, or link, between any current back 
disability and the appellants military service.  The Board 
recognizes that in Dr. W.s September 1993 statement, Dr. W. 
indicated that he had treated the appellant for various 
muscular-skeletal ailments for the past 30 to 35 years, and 
that in his opinion, it was possible that the appellants 
time in the service might have exacerbated his complaint.  
In addition, in Dr. W.s July 1998 statement, Dr. W. reported 
that it was his gut feeling that the appellant was giving 
an accurate history and that the in-service injury was a 
remote cause or aggravation of the appellants current back 
disability.  However, the Board notes that in the appellants 
October 1993 VA examination, the examiner stated that the 
appellants chronic low back strain was most likely related 
to chronic deconditioning and obesity, and not related to any 
specific injury incurred in the military.  Furthermore, in 
the appellants October 1997 VA neurological examination, the 
examiner indicated that the changes that were seen on the 
appellants lumbar CT scan showed degenerative abnormalities 
which were usually associated with age and exacerbated by 
obesity.  According to the examiner, those degenerative 
changes could not be attributed to the appellants back 
injury as described in his service chart.  

In light of the above, the Board concludes that Dr.W.s 
opinion that it was his gut feeling that the appellants 
in-service injury was a remote cause or aggravation of the 
appellants current back disability, is speculative, and that 
standing alone, is not competent evidence which shows that 
there is a nexus, or link, between the appellants current 
back disability and his period of active service.  In this 
regard the Board notes that the Court of Veterans Appeals has 
held that medical evidence must be more than speculative.  
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); See also Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
Moreover, the Board further observes that in Dr.W.s November 
1992 statement, Dr. W. reported that the first time that the 
appellant had mentioned a real problem with his back was 
in August 1977, approximately 11 years after the appellants 
discharge from the military.  Furthermore, the Board notes 
that although the appellant testified in his April 1994 
hearing that after his separation from the military, he had 
never suffered another trauma to his back, the private 
medical records from the Minnetohe Health Center, from 
February 1972 to March 1994, show that on numerous occasions, 
the appellant sought treatment after suffering a back injury.  
Therefore, in light of the above, the Board concludes that 
the appellants current back disability was not incurred in 
or aggravated by service.  Accordingly, service connection 
for a back disability, claimed as residuals of a back injury, 
is denied.  


ORDER

Service connection for a back disability, claimed as 
residuals of a back injury, is denied.  






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
